Citation Nr: 1335762	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  11-10 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the right hip (exclusive of the period from August 19, 2010 to November 1, 2010, when a temporary total rating was assigned).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to May 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in which the RO continued a 10 percent rating for DJD of the right hip.  

In an October 2010 rating decision, the RO granted a temporary total rating based on surgical treatment necessitating convalescence.  A 10 percent rating was assigned from November 1, 2010.  

In his April 2011 VA Form 9, the Veteran requested a videoconference hearing before a Veterans Law Judge.  An April 2012 letter advised the Veteran that his hearing was scheduled for May 2012.  The record reflects that the Veteran failed to report for that hearing; although his representative submitted a statement in support of the claim.  The hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The Board has reviewed the Veteran's Virtual VA file and finds that it does not include any additional relevant documents.

In the October 2010 rating decision, the RO, in pertinent part, continued a 50 percent rating for posttraumatic stress disorder (PTSD) and denied service connection for erectile dysfunction.  In a statement submitted later that month, the Veteran stated "My PTSD is soaring."  In a May 2012 statement, the Veteran's representative presented evidence regarding the relationship between PTSD and chronic pain, suggesting that chronic pain could increase the symptom severity of PTSD.  In his August 2012 Informal Hearing Presentation (IHP), the Veteran's representative asserted that the secondary effects of the Veteran's right hip disability included erectile dysfunction.  He also claimed that the Veteran was entitled to extension of the temporary total rating following the August 2010 surgery.  

The issues of entitlement to an increased rating for PTSD, an extension of the temporary total rating following the August 2010 right hip surgery, and whether new and material evidence has been submitted sufficient to reopen a claim for service connection for erectile dysfunction have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claims file indicates that there is outstanding evidence which is potentially pertinent to the claim on appeal.  An August 2009 VA treatment record indicates that the Veteran recently had physical therapy via VA.  A January 2011 VA examination report indicates that the Veteran's claims file and current electronic medical records had been reviewed.  The examiner referenced a February 2010 MRI of the hips.  While VA treatment records dated from January 2009 to December 2010 have been associated with the claims file, they do not appear to be complete, as there are no records of physical therapy treatment dated in 2009, nor is there a copy of the February 2010 MRI.  There are no VA treatment records dated between August 2009 and April 2010 presently of record.  As any outstanding records of VA treatment are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file or Virtual VA e-folder.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The claims file also reflects that the Veteran was denied benefits from the Social Security Administration (SSA).  He has reported an inability to work as a result of his right hip disability.  The Veteran was denied a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in an April 2011 rating decision.  That decision lists among the evidence considered SSA records.  However, no SSA records, other than an April 2011 SSA inquiry indicating that the Veteran had a denied claim, have been associated with the claims file.  

While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of SSA records, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  As the Veteran's SSA records have not previously been associated with the claims file and may be pertinent to the claim on appeal these records should be requested.

The Veteran most recently underwent VA examination to evaluate his right hip disability in January 2011.  Range of motion testing was performed; however, the examiner did not discuss whether there was pain during range of motion testing.  He added that, after repetitive range of motion, there was no change in motion, but there was pain, fatigability, weakness, and lack of endurance of the right hip.  In April 2011, the Veteran asserted, via his representative, that weakness and pain affect his range of motion.  

To ensure that the record reflects the current severity of this disability, the Board finds that a more contemporaneous examination, responsive to the pertinent rating criteria and addressing whether the Veteran experiences any limitation of motion attributable to pain is needed.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).

Finally, as noted in the introduction, the Veteran, via his representative, has raised a claim for an extension of his temporary total rating following his August 2010 surgery.  Given that the outcome of this claim could affect the period for consideration in regard to the increased rating claim, the Board finds that these claims are inextricably intertwined and should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right hip disability.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for any outstanding treatment records from the St. Louis VA Medical Center (VAMC), to include records of physical therapy treatment dated in 2009 (as referenced during VA treatment in August 2009), records dated between August 2009 and April 2010 (to include a February 2010 MRI, as referenced during the January 2011 VA examination), and records dated since December 2010.

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  Obtain from the SSA a copy of any decision regarding the Veteran's claim for disability benefits pertinent to the claim on appeal, as well as copies of all medical records underlying those determinations.  

3.  After all available records have been associated with the claims file, arrange for the Veteran to undergo VA examination to evaluate the service-connected right hip disability.    

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should conduct range of motion testing of the right hip (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether the Veteran has malunion of the femur and, if so, should comment as to whether any resultant knee or hip disability is slight, moderate, or marked.

In addition, the examiner should comment upon whether the Veteran's right hip disability results in marked interference with employment (i.e., beyond that contemplated in the assigned rating).  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4. Conduct all necessary notice, development and adjudication of the claim for an extension of the temporary total rating following the Veteran's August 2010 surgery.  

5.  After completing the above actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal, considering all evidence of record.  If the benefit sought remains denied the Veteran and his representative should be provided an SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


